Case 9:20-cv-81293-RKA Document 31 Entered on FLSD Docket 04/22/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-81293-CIV-Altman/Brannon

  STEPHEN ARPAIA,

          Plaintiff,

  v.

  FOOTE, MIELKE, CHAVEZ & O’NEIL, LLP,

          Defendant.

  ________________________________________/

                                   NOTICE OF SETTLEMENT

          Pursuant to Local Rule 16.4, Defendant Foote, Mielke, Chavez & O’Neill LLC and

  Plaintiff Stephen Arpaia, through their respective attorneys, hereby give notice that, at mediation

  on April 22, 2021, the parties reached an agreement to fully and finally settle all claims in this

  case.

  Respectfully submitted on April 22, 2021,


   THE LAW OFFICE OF STEPHEN BARKER                       BOIES SCHILLER FLEXNER LLP

   By: /s/ Stephen Barker                                 By: /s/ Stuart Singer
        Stephen L. Barker                                     Stuart H. Singer
        Florida Bar No. 55357                                 Florida Bar No. 377325
        901-A Clint Moore Road                                Pascual Oliu
        Boca Raton, Florida 33487                             Florida Bar No. 107737
        Telephone: (561) 910-4340                             401 East Las Olas Blvd., Suite 1200
        Facsimile: (561) 206-0470                             Fort Lauderdale, Florida 33301
        Email: slb@stephenbarkerlaw.com                       Telephone: (954) 356-0011
                                                              Facsimile: (954) 356-0022
   Counsel for Plaintiff Stephen Arpaia                       Email: ssinger@bsfllp.com
                                                              Email: poliu@bsfllp.com

                                                          Counsel for Defendant Foote, Mielke,
                                                          Chavez & O’Neil LLP
Case 9:20-cv-81293-RKA Document 31 Entered on FLSD Docket 04/22/2021 Page 2 of 2




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 22, 2021, that a true and correct copy of the foregoing

  was served on all counsel of record via the CM/ECF System.



                                                    By:/s/ Pascual Oliu
                                                       Pascual Oliu, Esq.
                                                       Florida Bar No. 107737




                                               2
